Citation Nr: 1432627	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-46 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for subarachnoid cyst, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, service connection for prostate cancer, service connection for subarachnoid cyst (claimed as a brain tumor), and service connection for parkinson's disease, all claimed as due to exposure to Agent Orange.  The Veteran perfected a timely appeal to that decision.  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated July 10, 2014 has been associated with his paperless claims file.  


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam and the evidence does not demonstrate that he was exposed to Agent Orange during service.  

2.  Prostate cancer did not have its clinical onset in service and is not otherwise related to active duty; prostate cancer was not exhibited within the first post service year.  

3.  Diabetes mellitus did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  

4.  Parkinson's disease did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  

5.  A subarachnoid cyst did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013): 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

3.  Parkinson's disease was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

4.  A subarachnoid cyst was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.207, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2008 and February 2009 from the RO to the Veteran, which were issued prior to the RO decision in June 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of the issues decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Board notes that a review of the Veteran's service records contains no evidence of diabetes mellitus, prostate cancer, subarachnoid cyst, or Parkinson's disease; and, the Veteran has provided no information regarding the claimed disorders.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Factual background.

The record indicates that the Veteran served on active duty in the United States Navy from July 1965 to July 1969.  His service personnel records indicate that he served aboard the USS WASP.  The service treatment records (STRs) are completely silent with respect to any complaints or findings of any prostate disorder, including growths or tumors, diabetes mellitus, subarachnoid cysts, or Parkinson's disease.  

Of record is a response from the National Personnel Records Center (NPRC), 3101 print, dated January 20, 2009, indicating that there were no records of exposure to herbicide.  

The Veteran's claim of entitlement to service connection for (VA Form 21-526) was received in January 2009.  Submitted in support of the claim were VA progress notes dated from May 2005 to July 2009.  These records show that the Veteran received follow up evaluation and treatment for prostate cancer, diabetes mellitus, paralysis agitans, Parkinson's disease and subarachnoid cyst.  A VA progress note dated in May 2005 indicates that the Veteran was diagnosed with diabetes mellitus in 2004.  A urology note dated in March 2007 reflects that the Veteran was diagnosed with prostate cancer following a prostate biopsy earlier that month.  He was subsequently treated with radiation therapy to the prostate.  A neurology consultation note, dated in May 2008, indicates that the Veteran was seen for evaluation of tremors; the impression was Parkinson's disease and subarachnoid cyst, asymptomatic.  During a primary care visit in July 2008, it was noted that the Veteran was seen in April 2008 due to bilateral upper extremity tremors.  The examiner noted that the Veteran has since been evaluated by neurology and it was decided that he had Parkinsonism and was started on medication.  A neurology note, dated in July 2008, indicates that an MRI revealed a large left middle cranial fossa arachnoid cyst with mild mass effect but no midline shift.  A neurology note dated in July 2009 reflects an impression of Parkinson's disease.  

Received in February 2009 was VA Form 21-3101 from the National Personnel Records Center (NPRC), indicating that the Veteran all available service treatment records (STRs) had been mailed.  

Another response was received from NPRC, 3101 print, dated April 23, 2009, indicating that all available requested records had been mailed.  

III.  Legal Analysis.

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as diabetes mellitus, and malignant tumors, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes mellitus, Type II, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

The U.S. Court of Appeals for the Federal Circuit has agreed with VA's interpretation of its regulations that "duty or visitation" in the Republic of Vietnam contemplates actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Hence, a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Id.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran does not claim, and the record does not reflect, that diabetes mellitus, prostate cancer, Parkinson's disease or subarachnoid cysts were first manifested during service, or within one year of his discharge from service, or that such are otherwise related to service on a direct basis.  In this regard, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus, prostate cancer, Parkinson's disease or subarachnoid cysts.  Moreover, diabetes mellitus was not diagnosed until at least 2004, prostate cancer was not diagnosed until 2007, and Parkinson's disease and subarachnoid cyst were not diagnosed until 2008.  Rather, the Veteran has claimed that his claimed disabilities are presumptively related to his alleged in-service herbicide exposure.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

The Veteran contends that he was exposed to herbicides while he was aboard the USS WASP and that his diabetes mellitus, prostate cancer, Parkinson's disease and subarachnoid cyst were caused by this exposure.  The Veteran does not assert, nor does the evidence otherwise show, that he set foot on land in Vietnam.  In his notice of disagreement (NOD), dated in July 2009, the Veteran only stated that he served aboard the USS Wasp CVS-18 aircraft carrier offshore Vietnam from 1965 to 1969.  In a prior statement dated in December 2008, the Veteran stated that he was claiming service connection for disabilities due to exposure to herbicides while stationed in Puerto Rico aboard the USS Wasp (CVS-18).  

Service personnel records show that the Veteran served aboard the USS Wasp from November 1965 to July 1969.  In the instant case, there is no evidence that the USS Wasp docked on the shores or piers of Vietnam, operated temporarily on the Vietnam inland waterways, or operated on close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In fact, the RO noted that review of the ship's history does not reflect that the USS Wasp was off the shore of Vietnam during the Veteran's period aboard the ship.  Moreover, the NPRC has confirmed that there are no records of exposure to herbicides.  Consequently, herbicide exposure during the relevant time period cannot be documented.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002   (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Thus, his alleged exposure to Agent Orange remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Significantly, VA has compiled a list of ships associated with service in Vietnam and exposure to Agent Orange.  Under 38 C.F.R. § 3.307(a) (6) (iii), for veterans who served aboard ships operating on the inland waterways of Vietnam, the evidence must establish that the ship was on the inland waterways and that the Veteran was aboard at that time.  The list is not complete, and the presumption of herbicide exposure should not be denied solely because the Veteran's ship is not on the list.  However, the USS Wasp is not on the list of ships that operated on the inland waterways of Vietnam.  The Veteran has not provided any other corroborating evidence his ship served in the inland waterways of Vietnam.  Absent supporting evidence, the Board finds it unlikely that the aircraft carrier the Veteran was aboard docked near the mainland or operated on the inland waterways of the Republic of Viet Nam.  

Therefore, the Board finds that his claims for service connection for diabetes mellitus type II, prostate cancer, Parkinson's disease and subarachnoid cyst are not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure.  

Notwithstanding the foregoing presumption provisions, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

Service treatment records do not show evidence of diabetes mellitus, prostate cancer, Parkinson's disease, or subarachnoid cyst in service.  As noted above, the evidence shows that diabetes mellitus was not diagnosed until at least 2004, prostate cancer was not diagnosed until 2007, and Parkinson's disease and subarachnoid cyst were not diagnosed until 2008.  As the evidence shows he has been diagnosed with these disabilities at least 35 years after the Veteran's separation from service, and there is no evidence or allegation the diseases became manifest to a compensable degree within the first year after discharge from service, presumptive service connection for a chronic disability under 38 C.F.R. § 3.303(a) is not available.  The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not applicable.  

Moreover, no medical professional has ever suggested that the Veteran's disabilities were related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  To the extent the Veteran relates his disabilities to service (to include herbicide exposure), the Board finds that such is not competent evidence.  The matter of a nexus between a current disability such as diabetes mellitus type II, prostate cancer, Parkinson's disease, or a subarachnoid cyst and service is (in the absence of continuity of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for prostate cancer, to include as due to exposure to Agent Orange, is denied.  

Service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange, is denied.  

Service connection for Parkinson's disease, to include as due to exposure to Agent Orange, is denied.  

Service connection for subarachnoid cyst, to include as due to exposure to Agent Orange, is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


